Citation Nr: 1704820	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  08-19 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a bilateral hip disability, claimed as a disability of the pelvis, to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously remanded in December 2009, June 2014, and March 2016. 

In August 2009 the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The VLJ who conducted the hearing is no longer available to participate in a decision with respect to the Veteran's claims, and the Veteran was accordingly sent a letter in December 2015 informing him of this and offering him the opportunity of a new hearing before a VLJ who would adjudicate his appealed claims.  The Veteran replied that he did not desire a new hearing to address his appeal.  See 38 C.F.R. § 20.707 (2016).  

The Board in March 2016 also remanded a claim for service connection for a bilateral foot disability.  However, the Appeals Management Center (AMC) granted service connection for right metatarsalgia and bilateral plantar fasciitis by a May 2016 rating decision.  Thus, that issue has been resolved, and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Finally, the Board notes that the Veteran has filed a notice of disagreement (NOD) with a July 2016 RO decision concerning a dependency issue.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has acknowledged the NOD and is currently in the process of adjudicating the appeal. Action by the Board at this time may serve to actually delay the RO's action on that appeal. As such, no action will be taken by the Board at this time, and the issue will be the subject of a later Board decision, if ultimately necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the claims the subject of appeal must again be remained due to a substantial failure to fulfill the requirements of the Board's prior remand in March 2016.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  As explained below, this deficiency was a failure upon requested VA examination to provide required medical opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board in March 2016 remanded the claims for service connection for low    back and bilateral hip disabilities substantially because a VA examiner in October 2014 failed to address questions of aggravation of these disabilities by the Veteran's service-connected bilateral knee disabilities.  However, remand is required because the May 2016 low back and hips examiner did not adequately address the question of aggravation by service-connected knee disabilities.  The examiner provided opinions and rationales that only addressed questions of direct links to service      and causation by service-connected knee disabilities, rather than aggravation.  Moreover, since that time, service connection for right metatarsalgia and bilateral plantar fasciitis as secondary to the right knee disability has been established and    an opinion on whether the back and hip are related to the foot condition are needed as well.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record VA treatment records dated since April 2016.  

2.  Return the claims file to the VA examiner who conducted the May 2016 VA hip and back examinations, if available, for addendum opinions.  If a new examination is deemed necessary, one should be scheduled.  The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the current hip disability and current back disability are caused by the service-connected right metatarsalgia and bilateral plantar fasciitis.  If not, the examiner should opine on whether it is at least as likely as not that the current hip and current back disabilities were permanently worsened beyond normal progression (versus temporary exacerbation of symptoms), as a result of service-connected disability the knees and/or feet, to include any gait disturbance due to the knees or feet.  The examiner should explain why or why not.  If the examiner finds the knee or feet disabilities have permanently worsened the Veteran's back and/or hip disabilities, the examiner should attempt to quantify the degree of worsening.  A rationale for the opinions expressed should be provided.

3.  After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




